TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 6, 2016



                                     NO. 03-16-00094-CV


                                    Juan Torres, Appellant

                                                v.

              American Mortgage Investment Partners Fund I Trust, Appellee




     APPEAL FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
    BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND BOURLAND
 DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE BOURLAND




This is an appeal from the judgment signed by the trial court on November 13, 2015. Having

reviewed the record, the Court holds that Juan Torres has not prosecuted his appeal and did not

comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal for

want of prosecution. The appellant shall pay all costs relating to this appeal, both in this Court

and in the court below.